UNITEDSTATESD  ISTR ICTCOURT
SOUTHERND  ISTRICT OFNEWYORK
-
--
 ---
   --
    --
     --
      --
       ---
         ---
           ---
             ---
               ---
                 ---
                   ---
                     --
                      ---
                        ---
                          ---
                            ---
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --
                                     --X             2
                                                     /5/
                                                       202
                                                         0


E &TSKYL
       INECONSTRUCT
                  ION
                    ,LLC,

                          P
                          lain
                             ti
                              ff,             19-
                                                CV-
                                                  8069(
                                                      AT)
                                                        (SN
                                                          )

               -
               aga
                 ins
                   t-                      SETTLEMENTCONFERENCE
                                                  ORDER
TAL
  ISMANCASUALTYINSURANCE
COMPANY
      ,LLC,

                          D
                          efendan
                                t.

-
--
 --
  --
   --
    --
     --
      --
       --
        ---
          ---
            ---
              ---
                ---
                  ---
                    --
                     ---
                       ---
                         ---
                           ---
                             --
                              --
                               --
                                --
                                 --
                                  --
                                   --
                                    --X

SARAHNETBURN
           ,Un
             itedS
                 tat
                   esM
                     agi
                       str
                         ateJudg
                               e:

     As
      et
       tlem
          entc
             onf
               ere
                 ncei
                    ssc
                      hedu
                         ledf
                            orW
                              edn
                                esd
                                  ay,M
                                     arc
                                       h4,2020
                                             ,at10
                                                 :00a
                                                    .m.in

Cou
  rt
   room219
         ,Thu
            rgood M
                  arsh
                     al
                      lCou
                         rthou
                             se,40F
                                  oleySqu
                                        are
                                          ,NewY
                                              ork
                                                ,NewY
                                                    ork
                                                      .

     T
     hep
       art
         iesa
            red
              ire
                cte
                  dtor
                     evi
                       ewa
                         ndc
                           omp
                             lyw
                               ithth
                                   ePr
                                     oce
                                       dur
                                         esf
                                           orC
                                             ase
                                               sRe
                                                 fer
                                                   redf
                                                      or

S
ett
  lem
    entto M
          agi
            str
              ateJudg
                    eSa
                      rahN
                         etbu
                            rn,acopyo
                                    fwh
                                      ichi
                                         sav
                                           ai
                                            lab
                                              leonth
                                                   eCou
                                                      rt
                                                       ’s

w
ebs
  itea
     tht
       tps
         :/
          /ny
            sd.u
               scou
                  rt
                   s.g
                     ov/hon
                          -sa
                            rah
                              -ne
                                tbu
                                  rn.T
                                     hep
                                       art
                                         iesa
                                            res
                                              trong
                                                  lye
                                                    ncou
                                                       rag
                                                         edto

e
ngag
   eing
      ood
        -fa
          iths
             et
              tlem
                 entn
                    ego
                      tia
                        tion
                           sbe
                             for
                               eth
                                 ese
                                   tt
                                    lem
                                      entc
                                         onf
                                           ere
                                             ncea
                                                ndp
                                                  ref
                                                    era
                                                      bly

b
efo
  reth
     esubm
         iss
           iontoth
                 eCou
                    rto
                      fth
                        eExP
                           art
                             eSe
                               tt
                                lem
                                  entL
                                     et
                                      tersa
                                          ndA
                                            cknow
                                                ledgm
                                                    ent

F
orm
  s,w
    hic
      har
        etob
           esubm
               it
                te  W
                  dbyedn
                       esd
                         ay,F
                            ebr
                              uary26
                                   ,2020.Shou
                                            ldth
                                               epa
                                                 rt
                                                  iesr
                                                     eso
                                                       lve

th
 eli
   tig
     at
      ionb
         efo
           reth
              econ
                 fer
                   enc
                     eda
                       te
                        ,th
                          eymu
                             stno
                                ti
                                 fyth
                                    eCou
                                       rtinw
                                           ri
                                            tingimm
                                                  edi
                                                    ate
                                                      ly.

SOORDERED
        .



DATED
    :     Feb
            rua
              ry5,2020
          N
          ewY o
              rk,NewY or
                       k
